DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is in response to the preliminary amendment filed 11/7/2018.  As directed by the amendment, claim 1 has been amended. Claims 1-14 are pending in the instant application.

Information Disclosure Statement
The listing of references in the PCT international search report is not considered to be an information disclosure statement (IDS) complying with 37 CFR 1.98. 37 CFR 1.98(a)(2) requires a legible copy of: (1) each foreign patent; (2) each publication or that portion which caused it to be listed; (3) for each cited pending U.S. application, the application specification including claims, and any drawing of the application, or that portion of the application which caused it to be listed including any claims directed to that portion, unless the cited pending U.S. application is stored in the Image File Wrapper (IFW) system; and (4) all other information, or that portion which caused it to be listed. In addition, each IDS must include a list of all patents, publications, applications, or other information submitted for consideration by the Office (see 37 CFR 1.98(a)(1) and (b)), and MPEP § 609.04(a), subsection I. states, “the list ... must be submitted on a separate paper.” Therefore, the references cited in the international 

Claim Objections
Claims 1, 9 and 10 are objected to because of the following informalities:  
Regarding claims 1 and 10, each element should be separated by a line indentation, see MPEP 608.01(m)
Claim 9, line 2 should read “achieved” for more clear antecedent basis to claim 1, line 3
Claim 9, line 5 should read “an oral cavity”
Claim 9, line 9 would be more clear if it read “thickness along the length of the main tube when compressed” to make it clear that the thickness being recited is not the wall thickness in the sections, but the folded thickness
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 9 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. As discussed below, lines 5-8 of claim 9 are indefinite, and the written description is not understood to describe/disclose any structure(s) that would provide for the claimed function to be performed (either automatically or manually), such that it is not reasonably conveyed that Applicant had possession of the claimed invention at the time the application was filed.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
Regarding claims 1 (and thus its dependent claims 2-14), where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “telescopic” in claim 1 (and also in claims 9 and 10) is used by the claim to mean “compressible/expandable by virtue of compressible/expandable corrugations,” while the accepted meaning is “having concentric parts that slide within/relative to one another.” The term is indefinite because the specification does not clearly redefine the term.
Further regarding claim 1 (and thus its dependent claims 2-14), a single claim which claims both an apparatus and the method steps of using the apparatus is indefinite, see MPEP 2173.05(p).II. Claim 1, lines 9-11 recite the active steps of expanding and opening with airflow inflation. Moreover, these steps are confusing in view of the functionality provided by the thermally responsive material of lines 5-8, see below.
Further regarding claim 1 (and thus its dependent claims 2-14), the claim recites a thermal responsive material that causes the tube head to either open to a cylindrical shape or close to a tapered shape in lines 5-8, but then in lines 9-11 it states that “airflow inflation” expands and opens to the cylindrical shape. If the shape is thermally also controls the shape, unless the airflow is above 30 degrees C and the tube had previously been below 10 degrees C? But in that case, it’s not actually the airflow per se that causes the expanding/opening (as recited by the claim), but the temperature of the air. Or is the airflow expansion somehow in addition to the thermal control, e.g. perhaps if the airflow is strong enough, it is able to override the thermal state of the material and cause the tube head to open even if it’s not already thermally expanded? For purposes of examination, prior art that teaches both control mechanisms (even if they are used alternatively) will be considered to read on the instant limitations. Moreover, it is unclear in the claim exactly what is being inflated; as best understood from instant para [0065] it is the interior of the tube main body itself, i.e. by pushing sufficient air into the tube (while the head is in the tapered shape) to build an inflating pressure within the tube main body, rather than e.g. some cavity within the tube head being inflated, but this should be made more clear in the claim.
Further regarding claim 1 (and thus its dependent claims 2-14), it is unclear what is “a compressed cone.” As best understood from the specification, the term simply means “has a conical shape [at temperatures less than 10 degrees C]”.
Regarding claim 9, it is indefinite whether lines 5-8 are simply being presented as intended use, or if the tube is somehow to be structured such that the recited function happens automatically when the main tube is inserted from an oral cavity into a trachea. Moreover, it is unclear from the specification what structure provides the claimed functionality, since, if the corrugations are all the same as shown/described/claimed (see e.g. claim 9, where they all have the same thickness), it is unclear how an artisan 
Regarding claim 10 (and thus its dependent claims 11-13), a single claim which claims both an apparatus and the method steps of using the apparatus is indefinite, see MPEP 2173.05(p).II. The last line of the claim recites the active step of sliding. To address this rejection, Applicant could amend the claim to recite “body is configured to telescopically slide”, where such a configuration is understood to comprise the eyelets that are depicted on the elastic support members in the instant Figures, where the eyelets are depicted as only being slightly larger than the diameter of the guiding tube, and the guiding tube is threaded through the eyelets, thus allowing the body to “slide on” the guiding tube due to the close proximity of the eyelets and the guiding tube. Additionally, amending line 7 to read “through eyelets of the elastic support members” (and adding this language to the specification, with a label pointing to the eyelets depicted in the Figures), would make the claim more clear, and it would also make claim 12 more clear, because currently claim 12 is unclear because how can the rail holes be bigger (1mm) than the support members (0.1mm-0.2mm) through which the guiding tube is disposed per claim 10, lines 7?
is configured to participate

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 4 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Regarding claim 4, claim 3 already requires “side openings,” i.e. plural, i.e. at least two, such that claim 4 fails to further limit claim 3.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements. Applicant could amend claim 4 to recite “at least three” to address this rejection.
Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over Matera (US 2009/0211572 A1; hereinafter “Matera”) in view of Schultze (US 4,141,364; hereinafter “Schultze”), Sherry (US 6,358,238 B1); hereinafter “Sherry”) and Chebator et al. (US 2012/0323180 A1; hereinafter “Chebator”).
Regarding claim 1, Matera discloses a medical supportable variable tracheal tube ventilation device (endotracheal tube 100) (Figs. 1-2B), comprising 
a tracheal tube main body (extending between proximal end 113 and distal end 119) having, as best understood, a telescopic length (by virtue of compressible/expandable corrugations 123 in portion 120); the tracheal tube main body comprises 
a telescopic tracheal tube main tube (extending from proximal end 113 to below cuff 118) achieved by compressible sections (corrugations 123) (para [0038]) and 
a tracheal tube head (extending below the cuff 118) coupled to one end (distal end) of the tracheal tube main tube (Fig. 2A); 
an outer side of the tracheal tube main body is sleeved with a tracheal tube sealing cuff (cuff 118) (Fig. 2A; para [0034]), and the tracheal tube sealing cuff is disposed proximal to the tracheal tube head (Fig. 2A); 
another end (proximal end) of the tracheal tube main tube is connected with a tracheal tube connector (connector 116) (Fig. 1; para [0036]).  
 a variable tracheal tube head, the tracheal tube head made of a material shapable according to different temperatures: when the temperature is above 30 degrees Celsius or 86 degrees Fahrenheit, the variable tracheal tube head opens to form a cylindrical shape; when the temperature is below 10 degrees Celsius or 50 degrees Fahrenheit, the variable tracheal tube head returns to a tapered shape; the variable tracheal tube head is a compressed cone, and by airflow inflation, the compressed cone of the variable tracheal tube head expands and opens to the cylindrical shape. However, Schultze demonstrates that it was known in the endotracheal tube art before the effective filing date of the claimed invention that a narrower tube diameter is easier to insert but that a wider diameter is needed for effective air delivery (col. 2, lines 22-28), and Sherry teaches that it was known to solve the problem of needing a narrower tube diameter for medical tube insertion and wider diameter for delivery of therapeutic fluid before the effective filing date of the claimed invention by providing a variable tube head (distal tip portion 18) (e.g. Fig. 4A), the tube head made of a material shapable according to different temperatures (distal tip 18 may be expanded by…thermal expansion…formed of a material responsive to energy (e.g. thermal), col. 7, lines 5-25): when the temperature is one temperature, the variable tube head opens to form a cylindrical shape (e.g. Fig. 4B); when the temperature is another temperature, the variable tracheal tube head returns to a tapered shape (Fig. 4A); the variable tracheal tube head is, as best understood, a compressed cone (Fig. 4A), and by fluidflow inflation (expansion by pressure inside the lumen, col. 4, lines 34-36 and col. 7, lines 5-7), the compressed cone of the variable tracheal tube head expands and opens to the cylindrical shape (e.g. Fig. 4A to Fig. 4B; delivery of therapeutic fluid…generating a pressure inside the lumen 30…[t]his pressure may also be used to expand the distal tip portion 18 from the first diameter to the second diameter, col. 4, lines 32-36), with Chebator teaching a similar thermally-controlled conical tube head (penetrating portion 410) (Figs. 6A-B; paras [0035-41]) where when the temperature is above 30 degrees Celsius or 86 degrees Fahrenheit, the variable tube head opens to form a cylindrical shape (Fig. 6B; para [0041] in view of para [0046]; where the transition shape is 20-25 deg C, so above 30 deg C, it is in the permanent/open shape); when the temperature is below 10 degrees Celsius or 50 degrees Fahrenheit, the variable tube head returns to a tapered shape (Fig. 6A; para [0041] in view of para [0046]; where the transition shape is 20-25 deg C, so below 10 deg C, it is in the temporary conical shape). Therefore, it would have been obvious to an artisan before the effective filing date of the claimed invention to modify the tracheal tube head of Matera to be a variable tracheal tube head, the tracheal tube head made of a material shapable according to different temperatures: when the temperature is above 30 degrees Celsius or 86 degrees Fahrenheit, the variable tracheal tube head opens to form a cylindrical shape; when the temperature is below 10 degrees Celsius or 50 degrees Fahrenheit, the variable tracheal tube head returns to a tapered shape; the variable tracheal tube head is a compressed cone, and by airflow inflation, the compressed cone of the variable tracheal tube head expands and opens to the cylindrical shape as taught by Sherry and Chebator, in order to provide the expected result of a tracheal tube that is easily installable without a separate dilator/obturator (Schultze col. 2, lines 22-24; Sherry, 
Regarding claim 2, Matera in view of Schultze, Sherry and Chebator teaches the medical supportable variable tracheal tube ventilation device according to claim 1, wherein Matera when modified to include a variable head as taught by Sherry/Chebator as discussed above regarding claim 1 is taught to include when the variable tracheal tube head is in the cylindrical shape for ventilation, a diameter of the variable tracheal tube head is equal to a diameter of the tracheal tube main tube (Sherry e.g. Fig. 4B, col. 4, lines 10-16; Chebator Fig. 6B, para [0007]).

Claims 3-7 are rejected under 35 U.S.C. 103 as being unpatentable over Matera in view of Schultze, Sherry and Chebator as applied to claim 1 above, and further in view of Jacobs (US 3,788,326; hereinafter “Jacobs”).
Regarding claims 3-7, Matera in view of Schultze, Sherry and Chebator teaches the medical supportable variable tracheal tube ventilation device according to claim 1, but Matera in view of Schultze, Sherry and Chebator is silent regarding wherein the variable tracheal tube head is provided with side openings, i.e. wherein a quantity of the side openings is at least [three], e.g. wherein the side openings are distributed to form a triangular shape within a three-dimensional space, or wherein the side openings are distributed in a cross shape within a three-dimensional space, or wherein the side openings are distributed in a rectangular shape within a three-dimensional space. However, Jacobs demonstrates that it was well known in the tracheal tube art before the effective filing provided with side openings (side holes 261), i.e. wherein a quantity of the side openings is at least [three] (Fig. 7 shows six), e.g. wherein the side openings are distributed to form a triangular shape within a three-dimensional space (any three of the holes in Jacobs Fig. 7 can be connected to form a triangular shape within the 3-D space of the lumen), or wherein the side openings are distributed in a cross shape within a three-dimensional space (a vertical pair and horizontal pair of holes in Jacobs Fig. 7 can be connected to form a cross shape within the 3-D space of the lumen), or wherein the side openings are distributed in a rectangular shape within a three-dimensional space (the two pairs of horizontal holes in Jacob Fig. 7 can be connected to form a rectangular shape within the 3-D space of the lumen). Therefore, it would have been obvious to an artisan before the effective filing date of the claimed invention to modify the variable tracheal tube head of Matera in view of Schultze, Sherry and Chebator to include side openings, i.e. wherein a quantity of the side openings is at least [three], e.g. wherein the side openings are distributed to form a triangular shape within a three-dimensional space, or wherein the side openings are distributed in a cross shape within a three-dimensional space, or wherein the side openings are distributed in a rectangular shape within a three-dimensional space as taught by Jacob, in order to provide the expected result of providing a safety valve in case the end lumen is located at a poor angle in relation to the tracheal lumen (or blocked) as well as to aid in lateral transmission of gas (Jacob, col. 5, lines 43-47).

Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Matera in view of Schultze, Sherry and Chebator as applied to claim 1 above, and further in view of Stephenson et al. (US 2011/0197895 A1; hereinafter “Stephenson”), Kolobow (US 5,537,729; hereinafter “Kolobow”) and Shikani et al. (US 5,762,638; hereinafter “Shikani”).
Regarding claim 8, Matera in view of Schultze, Sherry and Chebator teaches the medical supportable variable tracheal tube ventilation device according to claim 1, wherein Matera further discloses wherein the tracheal tube main tube is made of PVC (para [0038]), but Matera does not explicitly that that the PVC is an elastic film with a thickness from 0.07 mm to 0.17 mm or that is it is antibacterial. However, it has been held to be within the general skill of one in the art to select a known material on the basis of its suitability for the intended use, see MPEP 2144.07, and Stephenson demonstrates that it was well known in the tracheal tube art before the effective filing date of the claimed invention for tracheal tubes to be made from specifically elastic PVC (para [0029]), Kolobow teaches that it was known in the tracheal tube art before the effective filing date of the claimed invention for tracheal tubes to have a wall thickness of 0.1 mm or 0.15 mm (col. 6, lines 50-53), and Shikani teaches that it was known in the tracheal tube art before the effective filing date of the claimed invention for tracheal tubes to be made from antibacterial PVC (col. 5, lines 44-49). Therefore, it would have been obvious to an artisan before the effective filing date of the claimed invention for the PVC of Matera to be specifically an antibacterial PVC elastic film where a thickness of the PVC elastic film is from 0.07 mm to 0.17 mm as taught by Stephenson, Kolobow and Shikani in order to ensure the flexibility and resiliency of the 
Regarding claim 8, Matera in view of Schultze, Sherry and Chebator teaches the medical supportable variable tracheal tube ventilation device according to claim 8, wherein Matera further teaches wherein the telescopic tracheal tube main tube achievable by compressible sections has an extended length of at least twice a length of the same when all sections are compressed (para [0039], where the compressible section is taught to be expandable to up to 10 times its compressed length (from 0.5 cm to 5 cm), and optimization of ranges of parameters within prior art ranges or through routine experimentation is not sufficient to patentably distinguish the invention over the prior art, see MPEP § 2144.05, such that selecting a suitable length for the compressible section relative to the rest of the main tube such that the whole main tube has an extended length that is at least twice the length of when all the sections are compressed would have been a matter of routine experimentation before the effective filing date of the claimed invention to provide the expected result of a suitable dynamic buffer, Matera para [0039]), and wherein, as best understood, given that Matera discloses a compressible corrugated endotracheal tube, Matera further discloses when the telescopic tracheal tube main tube is fully capable of being inserted from oral cavity into a trachea, the sections at a distal end of the tracheal tube are first being extended; when the telescopic tracheal tube main tube is retrieved back from the trachea to the oral cavity, the sections at a proximal end of the tracheal tube are first being compressed because there is nothing that would prevent the compressible corrugated endotracheal tube of Matera from being deployed/withdrawn in this manner, and Matera further teaches/suggests that each of the sections has a thickness of less than 1.3 mm [along the length of the main tube when compressed] (Figs. 2A-B in view of the dimensions in para [0039], where optimization of ranges of parameters within prior art ranges or through routine experimentation is not sufficient to patentably distinguish the invention over the prior art, see MPEP § 2144.05, and given the number of corrugations depicted and the dimensions provided, an artisan would have arrived at sections/corrugations with a compressed thickness within the claimed range through routine experimentation in order to provide sections that fully or substantially fully collapse (such that when the tube wall is a thickness within the range taught above, the fully collapsed thickness will be twice the thickness of the wall, so 0.2-0.3 mm), in order to provide the expected result of fully or substantially fully nested corrugations as depicted by Matera Fig. 2A, in order to maximize the range of extension and compression provided by the dynamic buffer for maximum patient comfort).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Matera in view of Schultze, Sherry and Chebator as applied to claim 1 above, and further in view of Shikani.
 medical supportable variable tracheal tube ventilation device according to claim 1, but Matera does not explicitly state wherein the tracheal tube sealing cuff is connected with an inflation valve. However, it was well known in the tracheal tube cuff inflator art before the effective filing date of the claimed invention for an inflatable sealing cuff to be connected with an inflation valve in order to automatically maintain the cuff in the inflated state, as demonstrated by Shikani (Fig. 2; pilot balloon 20 with a luer valve 22, and attached tubule 23 are used to inflate the cuff 17, col. 12, lines 54-56; col. 13, lines 1-3). Therefore, it would have been obvious to an artisan before the effective filing date of the claimed invention for the inflation device 142 of Matera to include an inflation valve as taught by Shikani, such that the tracheal tube sealing cuff of Matera is connected with an inflation valve, in order to provide the expected result of being able to automatically maintain the cuff in the inflated state after inflation via the syringe.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Additional references regarding tracheal tubes with compressible corrugations: Heimlich (US 4,987,895) [Note: could be applied under 35 USC 103 as a base reference in the same way as Matera above]; Koerbacher (US 4,050,466); Behrstock (US 4,275,724); Sheridan et al. (US 4,852,564). Additional references regarding details of compressible corrugated tubes: Freiherr von Arnim et al. (US 4,340,089); Harp et al.  (US 3,409,224); Andersson et al. (US 4,417,874); Göbel (US et al. (US 2017/0095629 A1); Lewer (US 2015/0151094 A1); Shandas et al. (US 2009/0248141 A1); Wondka et al. (US 2009/0156953 A1); Wood et al. (US 2011/0073115 A1); Watton (US 2002/0195110 A1); Sato et al. (US 5,743,258); Browne et al. (US 7,607,634 B2); Sellers et al. (US 8,651,142 B2); Bowers (US 2015/0090270 A1). Additional references teaching a conical tube tip that opens: Miller (US 5,447,503 and US 6,761,703 B2); Koenig (US 3,169,529). Additional reference regarding the desirability of an expandable conical distal end for introducing an endotracheal tube: Fisher (US 4,211,234). Additional references regarding tracheal tubes with multiple distal openings: Berman (US 3,880,168); Demirci (US 2018/0193580 A1); Hofstra (US 3,538,918). Additional reference regarding thin PVC film for use in tracheal tubes: Bateman et al. (US 2012/0180796 A1). Reference regarding teardrop-shaped holes in ventilation tubes: Morris (US 2014/0196724 A1; Figs. 9-10). Reference regarding the thickness of endotracheal tube reinforcements: Pagan (US 6,148,818). Additional reference regarding antibacterial material on tracheal tubes: Clayton et al. (US 2008/0078406 A1).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHRYN E DITMER whose telephone number is (571)270-5178.  The examiner can normally be reached on M-Th 8:30a-5:30p, F 8:30a-12:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Yao can be reached on 571-272-1224.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KATHRYN E DITMER/Primary Examiner, Art Unit 3785